            Case MDL No. 2942 Document 113 Filed 05/05/20 Page 1 of 2



                                     BEFORE THE
                           UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATION


 IN RE: COVID-19 BUSINESS                                MDL DOCKET NO. 2942
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION



   JOINDER TO VARIOUS DEFENDANTS’ MOTION FOR EXTENSION OF TIME

       Pursuant to Rule 6.3 of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Defendants Travelers Casualty Insurance Company of America, The Charter Oak Fire

Insurance Company, The Travelers Indemnity Company of America, and The Travelers Indemnity

Company (collectively, the “Travelers Defendants”) respectfully join the Application filed by

various other defendants for a three-week extension of time to oppose Plaintiff’s Motion for

Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (the “Motion for Transfer”).

The Travelers Defendants adopt by reference the arguments set forth in the Application. The

Travelers Defendants require additional time to evaluate the Motion for Transfer because coverage

actions against the Travelers Defendants were only recently referred to the Panel for possible

multidistrict-litigation consolidation.

 Dated: May 5, 2020                                Respectfully submitted,

                                                   GIBSON, DUNN & CRUTCHER LLP

                                                   By: /s/ Richard J. Doren
                                                   Richard J. Doren, SBN 124666
                                                   333 South Grand Avenue
                                                   Los Angeles, CA 90071-3197
                                                   Telephone: 213.229.7000
                                                   Facsimile: 213.229.7520
                                                   rdoren@gibsondunn.com

                                                   Attorney for Defendants Travelers Casualty
                                                   Insurance Company of America, The Charter

                                               1
Case MDL No. 2942 Document 113 Filed 05/05/20 Page 2 of 2



                                Oak Fire Insurance Company, The Travelers
                                Indemnity Company of America, and The
                                Travelers Indemnity Company




                            2
